Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed 11/17/21.  Claim 1 is amended.  Claims 1,4-6,8,13-18 are pending.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The new limitations added to claim 1 is not disclosed in the instant specification.  Applicant points to the parent case 15/353075 for support.

Claim Rejections - 35 USC § 112
Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation of “ combination pita chip and coating layer and a hardened syrup layer” is vague and indefinite because it is not clear what is intended or meant by it.  The method comprises the step of coating the chip with the syrup and hardening the syrup to form a layer.  Thus, the coating is used to form the hardened layer.  Once the coating layer is baked, it becomes the hardened syrup layer, there is no longer the coating.  Thus, it is not clear what is meant by combination pita chip and coating layer in a final  pita chip.  Also, it is unclear what is meant by “ hardened syrup layer opposite to the combination pita chip and coating layer”.  The coating becomes the hardened layer and it is on top of the chip; it is not clear what “ opposite “ means when the layer is formed on top. The 
Claim Rejections - 35 USC § 103
Claims 1,4-6,8 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coyle et al ( GB 2452837) in view of the recipes for “ How to Make Caramel Popcorn” and  “ Valentine’s Pita Crunch” “ and ” Brown Sugar Butter Syrup”
For claim 1,  Coyle discloses a method of making pita snack food product and a pita chip.  The method comprises the steps of preparing pita dough, cutting the dough into strips, cooking the strips, cutting the strips into desired pita shapes, pre-oiling the pita shapes, cooking/drying the pita shaped.  The final pita bakes are equivalent to the claimed pita chip.
Coyle et al do not disclose preparing a liquidfied sugar-based syrup and baking and the combination of layers as in claim 1, the adding of inclusion as in claims 1,5,17-18,the type of coating mix as in claims 4,13-15, the coating step as in claim 6, the temperature as in claim 16 and breaking up the cluster as in claim 8.
The recipe for “ Valentine’s pita crunch” teaches to make coated pita crunch by melting candy coating, tossing pita chip into the coating until fully coated, sprinkling with inclusion and drying.  The inclusions are bonded to the coating.  The coating stays on the pita chips; thus, the coating is bonded to the chips.
The recipe for “ how to make caramel popcorn” teaches  to make a caramel coating for the popcorn by combining butter, sugar, honey, vanilla and salt to form a mixture, bringing to a boil, cook over a medium high flame until the mixture reaches 250 degrees F, removing the mixture from flame 
The recipe for “ Brown Sugar Butter Syrup” teaches to make the syrup combining sugar and water to make a mixture, bring it to a boil, stirring until the sugar had dissolved, lowering the heat to medium and allowing the mixture to boil, adding the butter and stirring until the butter had dissolved.  
The final product disclosed in Coyle et al is pita chips that are baked and flavored by oil and flavoring.   The recipe for “ Valentine’s pita crunch” teaches to coat pita chips with coating and inclusions are added.  The chips would have the hardened candy coating layer, the inclusion on top of the hardened layer and the chip layer below the hardened coating layer.  The limitation of the different layers as claimed is vague and indefinite as explained in the 112 rejection above.  In any event, the layers are formed by coating the pita chips with coating and then let the coating hardened.  The recipe shows such processing steps.  Thus, any property resulting from the coating would also be present in the prior.  It is also notoriously well known in the art that pita chips come in many different flavors.  It would have been obvious to one skilled in the art to coat the pita chips disclosed in Coyle with coating as taught in the Valentine’s pita crunch when desiring to form coated pita chips having different taste, texture and flavor.  The coating in the recipe is not the same as claimed.  However, it would have been obvious to one skilled in the art to use different types of coating material depending on the taste, texture and flavoring desired.  For instance, it would have been obvious to one skilled in the art to use the caramel, syrup coating  in the recipe for caramel popcorn when desiring to form sweet-coated pita chips having caramel flavoring. It would have been obvious to one skilled in the art to use such coating syrup when desiring a caramel flavoring on the pita chip.  It would have been obvious to following the teaching of the recipe to make the caramel syrup. The hardening of the coating takes place when the product is baked and would inherently occur in the prior art.  It would have been obvious to use sea salt 
Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in the fact situation of the instant case, and wherein the Court stated on page 234 as follows:                   
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected, and useful function.  In re Benjamin D. White, 17 C.C.P.A  (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
Response to Arguments
Applicant's arguments filed 11/17/21 have been fully considered but they are not persuasive. 
In the response, applicant submits an affidavit which is not found to be persuasive.  The affidavit states that different compositions were experimented with and tested and that the claimed composition works well with pita chip and is critical to proper performance in many embodiments.  While making the statements in paragraphs 4-5, the affidavit does not have any supportive evidence of testing to show the performance of different compositions versus the composition recited in the claims.  Conclusion does not equate to factual evidence.  There is no showing that the composition recited in the claims performs better than other compositions.

Applicant further argues the problem that is solved by the claimed and that there is no evidence presented in the rejection that a person of ordinary skill in the art previously considered that there was such a problem to be solved.  This argument is not persuasive.  The claims are not evaluated on the problem that is to be solved because the problem to be solved is not limitations to be considered.  The claims are directed to a method of making a pita chip containing a hardened coating and the combination of prior art as set forth in the rejection would have readily suggested to one skilled to make pita chip coated with a sugar-based syrup coating.  Applicant’s claims are combining known ingredients and processing steps to make an expected product of a chip coated with a syrup coating without showing of any unexpected result or properties or criticality.  Applicant argues the rejection is based on hindsight.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant situation, the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
January 24, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793